DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant’s amendment of claim 1 in “Claims - 01/27/2021”, and recognition of claims 19-20 withdrawn in “Remarks - 01/27/2021 - Applicant Arguments/Remarks Made in an Amendment” are acknowledged. 
This office action considers claims 1-20 pending for prosecution, wherein claims 19-20 are withdrawn from further consideration, and 1-18 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 1; [0040]) = (element 100; Figure No. 1; Paragraph No. [0040]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields 

Claim 1-5, 10-12, 14-17 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Sukekawa; Mitsunari (US 20120056255 A1; hereinafter Sukekawa).
Regarding Claim 1, Sukekawa teaches a semiconductor device (100: Fig 1A; [0088+]), comprising (see the entire documents, Fig 1A-1C; along with associated details in 2A-17B [0087+], specifically, as cited below): 
a substrate (1) including a first source/drain region (impurity diffusion region; [0087+]) and a second source/drain region (5a; 8b; [0128]); 
a plurality (at least two disclosed [0090]) of first bit line contacts (B1(3); Fig 3B; [0107]) buried in the substrate (1) and electrically connected ([0094]) to the first source/drain region; 
a plurality (at least two disclosed [0090], three in Fig 5B) of first bit lines (B1; Fig 1C,5B; [0090,0116]) respectively correspondingly positioned on the plurality of first bit line contacts (3) ; 
a plurality (at least three depicted in Fig 10B) of second bit line contacts (B2(5); Fig 4B; [0113-0114]) deposited on the substrate (1) and electrically connected to the second source/drain region; and 
a plurality of second bit lines (B2;9B; [0130-0131]) respectively correspondingly positioned above theplurality of second bit line contacts (B2(5)); 
wherein bottom surfaces of the plurality of second bit lines (B2) are positioned at a vertical level higher (construed from Fig 7B) than top surfaces of the plurality of first bit lines (B1).

Regarding Claim 2, Sukekawa as applied to the semiconductor device of claim 1, further teaches, wherein the plurality of first bit lines are separated from each other and parallel to each other (construed from Fig 5A-5B where each B1 and associated lines are separated from those of other).  
Regarding Claim 3, Sukekawa as applied to the semiconductor device of claim 2, further teaches, wherein the 15plurality of second bit lines (B2) are positioned between adjacent (top) pairs ({13,14}; Fig 9B) of the plurality of first bit lines.  
Regarding Claim 4, Sukekawa as applied to the semiconductor device of claim 3, further teaches, wherein the plurality of first bit line contacts (B1) are formed of doped polysilicon ([0131])(, a metal, or a metal silicide ).  
20 Regarding Claim 5, Sukekawa as applied to the semiconductor device of claim 3, further teaches, wherein the plurality of second bit lines (14 of B2) are formed of copper, nickel, cobalt, aluminum, or tungsten ([0132]).  
Regarding Claim 10, Sukekawa as applied to the semiconductor device of claim 1, further teaches, (the device) further comprising a plurality of word lines (W, at least four depicted in Figs 1A-1B) positioned in the substrate (1).  
Regarding Claim 11, Sukekawa as applied to the semiconductor device of claim 10, further teaches, wherein (Fig 3; [0092]) at least 15one of the plurality of word lines comprises a word line insulating layer (7; [0119]), a word line electrode (WB), and a word line capping structure ({10,11}; fig 7 b; [0123]), wherein the word line insulating layer (7) is positioned in the substrate (1), the word line electrode (W) is positioned on 7), and the word line capping structure ({10,11}) is positioned on the word line electrode.  
20 Regarding Claim 12, Sukekawa as applied to the semiconductor device of claim 11, further teaches, wherein the word line insulating layer (7) is formed of silicon oxide ([0119]), silicon nitride, silicon oxynitride, silicon nitride oxide, or fluoride-doped silicate.  
Regarding Claim 14, Sukekawa as applied to the semiconductor device of claim 11, further teaches, wherein the word line electrode is formed of doped polysilicon, a metal ([0131]: W film metal) , or a metal silicide.  
Regarding Claim 15, Sukekawa as applied to the semiconductor device of claim 11, further teaches, wherein the word 5line capping structure {11} is formed of a single layer comprising barium strontium titanate, lead zirconium titanate, titanium oxide (0124), aluminum oxide, hafnium oxide, yttrium oxide, or zirconium oxide.  
Regarding Claim 16, Sukekawa as applied to the semiconductor device of claim 11, further teaches, wherein the word line capping structure ({10,11}; fig 7B; [0123]) is formed of a stacked layer comprising a bottom 10layer (10) and a top layer (11).  
Regarding Claim 17, Sukekawa as applied to the semiconductor device of claim 16, further teaches, wherein the bottom layer is formed of a high dielectric-constant material (silicon nitride; [0123]).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sukekawa; Mitsunari (US 20120056255 A1; hereinafter Sukekawa). in view of Cho; Sung-Il et al., (US 20110241102 A1, of record; hereinafter Cho).
Regarding Claim 13, Sukekawa as applied to the semiconductor device of claim 11, while further teaches, wherein the word line insulating layer (7) is formed of may include silicon oxide or other suitable dielectric materials, but does not expressly disclose any of  barium strontium titanate, lead 25zirconium titanate, titanium oxide, aluminum oxide, hafnium oxide, yttrium oxide, or zirconium oxide.  
However, in the analogous art, Cho teaches semiconductor devices having bit line contact plugs and buried channel array ([0022]), wherein (Fig ; []) the word line insulating layer 14a may comprise an oxide material such as silicon oxide, hafnium Cho recognizes that silicon oxide and  hafnium oxide material for word line insulating material  are functionally equivalents.
According to MPEP § 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute Sukekawa i’s functionally equivalent silicon oxide  another functionally equivalent material hafnium oxide as taught by Cho. Thus, inter alia, the limitation “wherein the word line insulating layer (7) is formed of may include hafnium oxide” is not patentable over the combination of (Sukekawa and Cho). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sukekawa; Mitsunari (US 20120056255 A1; hereinafter Sukekawa) in view of MOON; Joon-Seok et al., (US 20110169066 A1, of record; hereinafter Moon).
Regarding Claim 18, Sukekawa as applied to the semiconductor device of claim 10, is silent on, wherein the top layer (11) is formed of a low dielectric-constant material.  
However, it is well known in the word line capping structure to have a top layer of Low-K material in dynamic random access memory (DRAM) devices. For example, in the analogous art, Moon teaches a semiconductor devices and dynamic random 

    PNG
    media_image1.png
    282
    405
    media_image1.png
    Greyscale

Moon Figure 3 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select Moon’s low-k dielectric material for Sukekawa’s top layer (11), and thereby, the combination of (Sukekawa and Moon ) will comprise the top layer (11) is formed of a low dielectric-constant material, since this selection will at least reduce parasitic capacitance for the overlaying memory cell (capacitor node).
Allowable Subject Matter
Claims 6-9  are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and intervening claims 2-3.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of a semiconductor device of claim 6, wherein at least one of the plurality of first bit lines comprises a bottom bit line electrode layer, a top bit line electrode layer, and a mask pattern, wherein the bottom bit line electrode layer is correspondingly positioned on one of the plurality of first bit line contacts, the top bit line electrode layer is positioned on the bottom bit line electrode layer, and the mask pattern is positioned on the top bit line electrode layer, as recited in Claim 6, in combination with the features of the base claim 1, and intervening claims 2-3.
Regarding claim 7-9, as this inherit the allowable subject matter from claim 6.
Response to Arguments
Applicant's arguments “Amendment/Req. Reconsideration-After Non-Final Reject - 04/15/2019 with the “Remarks - 04/15/2019 - Applicant Arguments/Remarks Made in 
This Office Action found new ground(s) of rejection, necessitated by Applicant's amendment of independent claim 1 (therefore respective dependent claims {2-5, 10-18), as those have substantially changed the scope of the inventions.
The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
February 24, 2021